Citation Nr: 1453508	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  06-31 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD). 

2.  Entitlement to a compensable evaluation prior to March 6, 2006 and a rating in excess of 10 from March 6, 2006 for right foot disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1978 to March 1980. 

These matters return to the Board of Veterans Appeals (Board) from a November 2013 Memorandum Decision by the United States Court of Appeals for Veterans Claims (Court), which in pertinent part, set aside the Board's November 2011 decision that denied of the claim for a higher evaluation for right foot disability and the claim for service connection for an acquired psychiatric disorder, other than PTSD, and remanded for proceedings consistent with the Memorandum Decision.

The Board's November 2011 decision also denied entitlement to service connection for PTSD and low back disorder.  The Court affirmed the Board's denial of those claims in the November 2013 Memorandum Decision.  Therefore, the claims are not now before the Board, and no further Board action is necessary with regard to those claims.  

As a matter of history, the remaining matters on appeal originally arose from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for Major Depressive Disorder (MDD) and assigned an initial disability rating of zero percent for a right foot disability.  The Veteran appealed the denial of his claim and the initial assigned noncompensable evaluation. 

In his July 2006 VA Form 9, the Veteran requested a Travel Board hearing at the RO; he was subsequently withdrew that request in a written statement submitted in October 2006.  Thereafter, in a written statement submitted in May 2007, the appellant again stated that he did not want a Travel Board hearing.  The appellant was scheduled for a personal hearing to take place at the RO in Waco on August 2, 2007.  However, the appellant declined the August 2, 2007 RO personal hearing in a written statement submitted in July 2007.  Under these circumstances, the Board considers the requests for a Travel Board hearing and for a personal hearing at the RO to be withdrawn by the Veteran.  See 38 C.F.R. § 20.704(e)(2014). 
In November 2011, after receipt of a May 2010 Veterans Health Administration medical expert opinion from a psychiatrist, the Board awarded a 10 percent evaluation, effective from March 6, 2006, for right foot disability and denied the claim for service connection for an acquired psychiatric disorder other than PTSD, PTSD and low back disorder.  The Veteran appealed, giving rise to the November 2013 Memorandum Decision from the Court.

The issue of entitlement to service connection for a right ankle disorder has been raised by the record, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the right ankle service connection claim, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the matters on appeal were remanded by the Court for action in compliance with the instruction in the Memorandum Decision.  Based on review of the claims folder, the Board finds that additional development is in order prior to adjudication of the matters.

In the November 2013 Memorandum Decision, the Court, in part, set aside and remanded for compliance consistent with its proceedings, the issues of entitlement to an increased evaluation for right foot disability and entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Specifically, the Court noted that the Board failed to provide adequate reasons and bases for why a higher evaluation for right foot disability was not warranted and the Board incorrectly relied on an inadequate May 2010 VA medical opinion addressing the etiology of the Veteran's diagnosed psychiatric disorder. 

Notably, a review of the record demonstrates that the Veteran's right foot disability was last evaluated by VA in January 2008.  Given that the last examination is almost six years old, the Board finds that a remand is needed to afford the Veteran with a new VA foot examination to evaluate the severity of his disability.  VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his right foot disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  

In addition, the Board observes that the Veteran's pertinent treatment records have not been updated since June 2010.  On remand, the Veteran should be asked to assist in identifying and obtaining outstanding records of pertinent treatment, and the claims folder should be updated with his VA treatment records since 2009. 

With respect to the Veteran's service connection claim, the Court found that
the report of a May 2010 VHA medical expert was inadequate as the VA examiner failed to adequately address the issue of whether the Veteran's psychiatric disorder was caused or aggravated by his service-connected right foot disorder, even though the examiner was directed to do so in the March 2010 VHA request instruction.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once the Secretary determines that a medical opinion is necessary, he is compelled to ensure its adequacy).  The Court instructed that the Veteran should be afforded a new VA psychiatric examination to determine whether his current diagnosed psychiatric disorder is proximately caused or aggravated by his service-connected right foot disability. 

In scheduling these VA examinations, the RO/AMC is advised that it appears that the Veteran may be currently incarcerated with the Denton County Jail.  See October 2014 Report of Bureau Prison Match.  Although VA's ability to provide examinations to incarcerated Veterans may be limited by the circumstances of the incarceration, the Court has held that VA must "tailor [its] assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow Veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  While VA does not have authority under 38 U.S.C.A. § 5711 (West 2002) to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician, VA personnel, or a prison medical provider at VA expense.  Bolton, 8 Vet. App. 191; see also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 3, Section A, Topic 11, Block d. 

Assuming that the Veteran remains incarcerated, the RO/AMC must make reasonable efforts to accommodate the Veteran at prison with respect to his current incarceration when scheduling the VA examinations.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all outstanding records of VA and non-VA health care providers who have treated any of his disorders on appeal.  After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies.  The records sought must further include any relevant VA records the Veteran identifies.  The Veteran should be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. After securing any additional records, schedule the Veteran for a VA examination to evaluate the current severity of his right foot disability.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations related to the Veteran's service-connected right foot disability (status post closed second and third metatarsal fractures, first metatarsal dislocation, partial dislocation of tarsometatarsal joint, status post closed reduction/cast fixation, with post traumatic arthritis).  

The examiner should specifically indicate whether associated foot disability is moderate, moderately severe, or severe. 

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  After securing any additional records, arrange for a VA examination with appropriate clinicians for determining the etiology of the Veteran's claimed acquired psychiatric disorder other than PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

Based on a review of the claims folder and the findings from clinical evaluation, the examiner should identify any and all current psychiatric disorder that are currently manifested or that have been manifested at any time during the course of the appeal.  For each psychiatric disorder identified, the examiner should:

(a) Proffer an opinion as to whether it is at least as likely as not that such is due his period of service?

(b) Proffer an opinion as to whether it is at least as likely as not that the disability was caused or aggravated by the Veteran's service-connected right foot disability?

In completing the review of the claims file, the examiner should review the previous VA examination reports and medical treatment records as well as the Veteran's lay statements.  The rationale for any opinion offered should be provided.

4. The RO/AMC must make reasonable efforts to accommodate the Veteran with respect to his current incarceration when scheduling the VA examinations. Specifically, if the Veteran is confined to prison, the examination must be tailored in such a manner to arrange for his examination in prison by VA personnel, a fee-base provider contracted by VA, or a prison physician at VA expense.  If the VA examination cannot be conducted due to the Veteran's incarceration, the RO/AMC should provide documentation of its attempts to obtain the medical examination, including any coordinating efforts with prison medical staff.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 3, Section A, Topic 11, Block d.

5. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate all the issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



